
	
		III
		110th CONGRESS
		1st Session
		S. RES. 156
		IN THE SENATE OF THE UNITED STATES
		
			April 18, 2007
			Mr. Lautenberg (for
			 himself, Mr. Menendez,
			 Mr. Leahy, and Mr. Obama) submitted the following resolution; which
			 was considered and agreed to
		
		RESOLUTION
		Commending the achievements of the Rutgers
		  University women's basketball team and applauding the character and integrity
		  of the players as student-athletes. 
	
	
		Whereas under head coach C. Vivian Stringer the Rutgers
			 University women’s basketball team (referred to in this preamble as the
			 Lady Knights) finished an extraordinary 2006–2007 season with a
			 27–9 record;
		Whereas, after losing 4 of their first 6 games, the Lady
			 Knights refused to give up and spent their winter break in the gym honing their
			 skills and working to become a better team for the rest the season;
		Whereas, on March 6, 2007, the Lady Knights upset the
			 top-seeded University of Connecticut team for their first-ever Big East
			 Championship title;
		Whereas the young women of the Lady Knights displayed
			 great talent in their run to the Final Four of the women’s National Collegiate
			 Athletic Association (NCAA) tournament;
		Whereas 5 freshmen played an integral role in the team’s
			 march to the championship game;
		Whereas the Lady Knights showed enormous composure with
			 tournament wins against teams playing in their home States;
		Whereas, through hard work and determination, the young
			 team fought through improbable odds to reach the NCAA title game;
		Whereas the team was just the third number 4 seed in
			 history to reach the championship;
		Whereas the Lady Knights made school history as the first
			 athletic team from Rutgers University to play for any national
			 championship;
		Whereas, during the 3 weeks of the tournament, the Lady
			 Knights brought excitement to the NCAA tournament and captured the hearts of
			 basketball fans throughout New Jersey and across the Nation;
		Whereas Rutgers students, alumni, faculty, and staff,
			 along with countless New Jerseyans are immensely proud of what the Lady Knights
			 accomplished during the season;
		Whereas the members of the team are excellent
			 representatives of Rutgers University and of the State of New Jersey;
		Whereas the young women of the Lady Knights are
			 outstanding individuals who are striving to reach lifetime goals both on and
			 off the basketball court;
		Whereas the Lady Knights epitomize the term
			 student-athlete with a combined B+ grade point average;
		Whereas by excelling in academics, music, and community
			 service, Katie Adams, Matee Ajavon, Essence Carson, Dee Dee Jernigan, Rashidat
			 Junaid, Myia McCurdy, Epiphanny Prince, Judith Brittany Ray, Kia Vaughn, and
			 Heather Zurich are great role models for young women across the Nation;
			 and
		Whereas the Lady Knights embody integrity, leadership, and
			 class: Now, therefore, be it
		
	
		That the Senate—
			(1)commends the
			 amazing performance of Rutgers University women’s basketball team in the
			 National Collegiate Athletic Association tournament; and
			(2)expresses its
			 admiration for the achievements and character of this team of remarkable young
			 women.
			
